Title: To George Washington from William Stephens Smith, 26 August 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            New York 26th August 1783
                        
                        The Books which your Excellency requested should be forwarded by your letter of the 
                            instant were committed to the care of Colo. Cobb—I should have accompanied them with a letter but was confined to my bed
                            with a severe fever from which I have only within a few days recovered.
                        The Caps for the boys should have been forwarded before this had not the workman I
                            employed undertook a matter for which he was not sufficiently acquainted with I was oblig’d to return them
                            so soon after they were finished and employ another person; they shall be forwarded
                            as soon as they are completed.
                        Inclosed are two Letters which came in the  from England—About six thousand Hessians
                            have sailed for Europe and all the artillery & stores are nearly embarked and will sail immediately
                            for the West Indies. Sir Guy Carleton appears anxious to effect the Evacuation speedily. On Saturday
                            last he informed me of his determination to move with all possible expedition and said that the only thing which detained
                            him was the Refugees whose situation Humanity obliged him to attend to they are discharging great numbers of their
                            soldiers many of which have applied to me to know whether they can be permitted to remain here. I have
                            taken the Liberty to give them encouragement and must observe to your Excellency that in Consequence of numberless warm
                                publications in our papers and the unconstitutional proceedings of Committees I suppose not less
                            than fifteen thousand inhabitants will be drove from this Country who are not conscious of any other Crime than that of
                            residing within the British Lines some perhaps have acted tho in general with reluctance and who I should suppose might be
                            excused upon this principle that the Subjects of any State or Country owe allegiance to the Powers under which they reside
                            and are obliged to Lend their assistance when call’d for in return for protection and the benefit of Society. However this
                            is an opinion that the people at large will not admit of in consequence of which upon the evacuation we shall find a City
                            destitute of Inhabitants and a settlement made upon our Frontiers by a people whose being Sour’d by the severity of their
                            Treatment will prove troublesome neighbours and perhaps lay the formation of future Contests which I suppose would be for
                            the interest of our Cause to avoid. I am with great Respect Your Excellency’s most Obliged Humble Servt 
                        
                            W.S. Smith
                        
                    